Citation Nr: 1003574	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1994 to 
December 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).

During the pendency of this appeal the Veteran relocated to 
New York, and the Buffalo, New York, RO properly assumed 
jurisdiction over the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently seeking service connection for a 
right ankle disorder.  Specifically, the Veteran links 
current ankle problems to an injury documented in service 
treatment records.  The RO denied the claim on the basis 
there was no current disability.  The Veteran testified, 
however, that he received post service treatment at the 
Washington, DC VA medical facility and at a Lockport, NY VA 
medical facility.  It does not appear records of any such 
treatment have been sought.  Attempts to obtain these records 
should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request copies of 
the Veteran's treatment records from the 
Washington, D.C. VA Medical Facility for 
the period from 1998 to 2007, and from the 
Lockport VA Outpatient Clinic, Lockport, 
New York, for the period since 2007, as 
they relate to the treatment of the 
Veteran's right ankle.  If the records are 
stored at a separate facility, appropriate 
inquiry to this repository should be 
undertaken.  Any negative response should 
be in writing, and associated with the 
claims folder.  

2.  If after conducting the above 
development, the record confirms the 
Veteran's account of post service treatment 
related to his right ankle, he should be 
scheduled for another VA examination to 
determine its etiology.  The claims folder 
should be made available to and reviewed by 
the examiner before the examination.  The 
examiner should record the full history of 
any current right ankle disorder, to 
include the Veteran's own account of the 
etiology of his disability, and 
specifically comment as to the likelihood 
that any current right ankle disorder is 
related to the Veteran's military service, 
or any injury sustained therein.  The 
examiner should provide the reasons and 
basis for all opinions given.

3.  The AMC/RO should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

